June 2, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       ERC MIDSTREAM LLC AND MARK HUTCHINSON, Appellants

NO. 14-15-00189-CV                          V.

 AMERICAN MIDSTREAM PARTNERS, LP, AMERICAN MIDSTREAM GP,
LLC, HIGH POINT INFRASTRUCTURE PARTNERS, LLC, HPIP GONZALEZ
          HOLDINGS, LLC AND BRIAN BIERBACH, Appellees
                 ________________________________

       This cause, an appeal from the order granting special appearance of appellee,
Brian Bierbach, signed February 23, 2015, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the order granting special appearance of the court below REVERSED as to
appellants ERC Midstream and Mark Hutchison’s fraud claim and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Brian Bierbach.

      We further order this decision certified below for observance.